ORDER
The heart of Appellant’s constitutional claim centers around whether he may be compelled, without just compensation, to participate as an arbitrator in the Marico-pa County civil arbitration project. The Arizona Supreme Court, in response to a question certified to them, has determined that A.R.S. § 12-133 does not authorize the creation of an arbitration system mandating lawyer participation. We now remand to the district court to determine the present position of the parties and the jurisdictional and other status of the litigation in light of this development.
REMANDED.